                Case 1:19-cv-10898-LAK-KHP Document 85 Filed 05/21/21 Page 1 of 1




                                                                                                       05/21/2021


JAMES E. JOHNSON                           THE CITY OF NEW YORK
Corporation Counsel
                                          LAW DEPARTMENT                                                 Susan P. Scharfstein
                                                100 CHURCH STREET                          Special Federal Litigation Division
                                                NEW YORK, NY 10007                                              212-356-2355
                                                                                                        sscharfs@law.nyc.gov



                                                              May 21, 2021

        Honorable Katharine Parker (by ECF)
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                        Re:    Galarza v. City of New York, et al., 19 CV 10898 (LAK) (KHP)

        Dear Magistrate Judge Parker:

                       I am an attorney in the office of James E. Johnson, Corporation Counsel of the
        City of New York, counsel for defendants City of New York, Carlos Aquino, Carlos Aviles,
        Stefano Priolo, Kevin Veloz, Hector Camacho, and Vincent Nicolo in this action brought
        pursuant to 42 U.S.C. § 1983.

                       I write, with the consent of plaintiff’s counsel, to request an adjournment of the
        telephone conference that is set for June 2, 2021, at 3:00 p.m., to a date that is convenient for the
        Court after June 17, 2021. The reason for this request is a family health problem. After
        conferring with counsel for plaintiff, I have learned that the attorneys for both sides are available
        on June 18, June 21 through June 23, June 25, June 28, and June 30 through July 2, 2021. No
        previous request for an adjournment of the conference has been sought by any party.

                        Thank you for your consideration herein.

                                                              Respectfully submitted,

                                                              /s/Susan P. Scharfstein


                                                              Susan P. Scharfstein
                                      APPLICATION GRANTED: The telephonic Case Management
                                      Conference scheduled for Wednesday, June 2, 2021 at 3:00 p.m. is
        cc:      All counsel (by ECF) hereby rescheduled to Wednesday, June 30, 2021 at 11:00 a.m. Counsel
                                      for the parties are directed to call Judge Parker’s court conference line
                                      at the scheduled time. Please dial (866) 434-5269, Access code: 4858267.

                                                                                                                    05/21/2021
